EXHIBIT 10.34
STAND-ALONE RESTRICTED STOCK AWARD AGREEMENT
*  *  *  *  *
Participant: Atish Banerjea
Grant Date: January 18, 2011
Number of Shares of
Restricted Stock Granted: 50,000
*  *  *  *  *
     THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Dex One Corporation,
a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above.
     This Restricted Stock Award is granted to the Participant on a stand-alone
basis, outside the Dex One Corporation Equity Incentive Plan, as amended (the
“Plan”), as a material inducement for the Participant to accept the position of
Senior Vice President and Chief Technology Officer of the Company.
Notwithstanding the foregoing, it is intended that all of the terms and
conditions of the Plan that would otherwise have been applicable to this
Restricted Stock Award had this Restricted Stock Award been granted under the
Plan (except as otherwise expressly provided herein) be applicable to this
Restricted Stock Award, and accordingly, references to the Plan are made herein
for such purpose and those terms are incorporated herein by reference. The Plan
is attached as Exhibit 10.4 to the Company’s Current Report on Form 8-K filed
with the Securities and Exchange Commission on February 4, 2010.
     NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
     1. Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the
Restricted Stock Award provided hereunder), all of which terms and provisions
are made a part of and incorporated in this Agreement as if they were each
expressly set forth herein. Any capitalized term not defined in this Agreement
shall have the same meaning as is ascribed thereto in the Plan. The Participant
hereby acknowledges receipt of a true copy of the Plan and that the Participant
has read the Plan carefully and fully understands its content. In the event of
any conflict between the terms of this Agreement and the terms of the Plan, the
terms of this Agreement shall control. Without limiting the generality of the
preceding sentences, the number of shares of Common Stock subject to this
Restricted Stock Award shall be subject to adjustment as provided in Section 5.7
of the Plan. Notwithstanding the foregoing,

 



--------------------------------------------------------------------------------



 



no amendment to the Plan or this Agreement, or the exercise of any discretion by
the Company, the Committee, the Board or otherwise with respect to interpreting
or administering the Plan and/or this Agreement which would impair the rights of
the Participant shall be effective with respect to this Restricted Stock Award
unless specifically agreed to by the Participant in an advance writing. In
addition, any provision of the Plan which provides that the decisions and
interpretation of the Company, the Committee, the Board or otherwise are final,
binding and conclusive (or any other language of similar effect) shall not be
applicable to this Restricted Stock Award to the extent that the exercise of the
powers thereunder would be inconsistent with the economic intent of this
Agreement.
     2. Grant of Restricted Stock Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
Restricted Stock specified above. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for ordinary dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in the Plan or this Agreement. Subject to
Section 5 hereof, the Participant shall have the rights of a stockholder in
respect of the shares underlying this Restricted Stock Award.
     3. Vesting.
          (a) The Restricted Stock subject to this grant shall become
unrestricted and vested as follows, subject to the Participant’s continued
service with the Company or its Subsidiaries on each applicable Vesting Date (as
provided below):

          Vesting Date   Number of Shares  
January 18, 2012
    16,667  
January 18, 2013
    16,667  
January 18, 2014
    16,666  

Except as provided in Sections 3(b) and 3(c) hereof, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date and
all vesting shall occur only on the appropriate Vesting Date specified above,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.
          (b) Accelerated Vesting; Committee Discretion. Notwithstanding the
foregoing, in the event of the Participant’s termination of service with the
Company and its Subsidiaries by the Company without “Cause,” by the Participant
for “Good Reason” (each as defined in the Dex One Corporation Severance Plan —
Senior Vice President (Effective as Amended October 14, 2010), as the same may
hereafter be amended and/or superseded from time to time)(the “SVP Severance
Plan”)), or as a result of the Participant’s death or Disability, then the
portion of the Participant’s unvested Restricted Stock hereunder that would have

2



--------------------------------------------------------------------------------



 



become vested on the next Vesting Date (as set forth above) immediately
following such termination had the Participant remained in the service of the
Company and its Subsidiaries through such Vesting Date shall become immediately
vested as of the date of such termination. In addition to the foregoing, the
Committee may, in its sole discretion, provide for accelerated vesting of the
Restricted Stock at any time and for any reason.
          (c) Change in Control. Notwithstanding the provisions of Sections 3(a)
and 3(b) hereof, in the event of the Participant’s termination of service with
the Company and its Subsidiaries by the Company without Cause or by the
Participant for Good Reason within three (3) months prior to or two (2) years
following a “Change in Control” (as defined in the SVP Severance Plan), any
unvested Restricted Stock remaining outstanding hereunder shall become fully and
immediately vested on the date of such termination (or the date of the Change in
Control, if such termination occurs within three (3) months prior to such Change
in Control). In addition to the foregoing, the Committee may, in its sole
discretion, provide for accelerated vesting of this Restricted Stock Award at
any time and for any reason. The parties hereto agree that if other officers,
directors or employees of the Company have outstanding Restricted Stock Awards
or similar awards which vest upon a Change in Control (either by the terms of
the applicable award agreement or through the act of the Committee, the Board or
otherwise), than, notwithstanding the foregoing, this Restricted Stock Award
shall vest as to 100% of the unvested portion of this Restricted Stock Award as
of the Change in Control. The parties further acknowledge and agree that to the
extent that this Restricted Stock Award remains unvested upon a termination of
Executive’s employment in which the first sentence of this Section 3(c) could be
applicable, this Restricted Stock Award shall not terminate until the last date
on which this Restricted Stock Award could vest in accordance with this
Section 3(c).
          (d) Forfeiture. Except as otherwise provided herein (including,
without limitation, the accelerated vesting provisions set forth herein) and
subject to the Committee’s discretion to accelerate vesting hereunder, all
unvested shares of Restricted Stock shall be immediately forfeited upon the
Participant’s termination of service with the Company and its Subsidiaries for
any reason.
     4. Period of Restriction; Delivery of Unrestricted Shares. During the
applicable period of restriction, the Restricted Stock shall bear a legend as
determined to be necessary by the Committee to evidence the applicable
restrictions hereunder. When shares of Restricted Stock awarded by this
Agreement become vested, the Participant shall be entitled to receive
unrestricted shares and if the Participant’s stock certificates contain legends
restricting the transfer of such shares, the Participant shall be entitled to
receive new stock certificates free of such legends (except any legends
requiring compliance with securities laws).
     5. Dividends and Other Distributions; Voting. The Participant shall be
entitled to receive all dividends and other distributions paid with respect to
the Restricted Stock, provided that any such dividends or other distributions
will be subject to the same vesting requirements as the underlying Restricted
Stock and shall be paid at the time the Restricted Stock becomes vested pursuant
to Section 3 hereof. If any dividends or distributions are paid in shares, the
shares shall be deposited with the Company and shall be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid. The Participant may exercise full voting rights
with respect to the Restricted Stock granted hereunder.

3



--------------------------------------------------------------------------------



 



     6. Non-Transferability. The shares of Restricted Stock, and any rights and
interests with respect thereto, issued under this Agreement shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by the Participant (or any beneficiary of the Participant), other than
by testamentary disposition by the Participant or the laws of descent and
distribution. Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way any of the Restricted Stock,
or the levy of any execution, attachment or similar legal process upon the
Restricted Stock, contrary to the terms and provisions of this Agreement and/or
the Plan shall be null and void and without legal force or effect.
     7. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
     8. Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Restricted Stock and, if the Participant fails to
do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement. Any
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable to the Participant hereunder or by any other method, as selected by
the Participant, as provided in Section 5.5 of the Plan.
     9. Section 83(b). If the Participant properly elects (as required by
Section 83(b) of the Code) within 30 days after the issuance of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the Fair Market Value of such shares of Restricted Stock, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company to pay to the Company upon such election, any federal, state or local
taxes required to be withheld with respect to the Restricted Stock. If the
Participant shall fail to make such payment, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock, as well as
the rights set forth in Section 8 hereof. The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s, to file timely
and properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if the Participant elects to make such election,
and the Participant agrees to timely provide the Company with a copy of any such
election.
     10. Securities Representations. The shares of Restricted Stock are being
issued to the Participant and this Agreement is being made by the Company in
reliance upon the following express representations and warranties of the
Participant. The Participant acknowledges, represents and warrants that:
          (a) The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933, as
amended (the “Securities Act”),

4



--------------------------------------------------------------------------------



 



and in this connection the Company is relying in part on the Participant’s
representations set forth in this Section 10.
          (b) If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the shares of Restricted Stock must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to the shares of Restricted Stock and the
Company is under no obligation to register the shares of Restricted Stock (or to
file a “re-offer prospectus”).
          (c) If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Participant understands that (i) the
exemption from registration under Rule 144 will not be available unless (A) a
public trading market then exists for the Common Stock of the Company,
(B) adequate information concerning the Company is then available to the public,
and (C) other terms and conditions of Rule 144 or any exemption therefrom are
complied with, and (ii) any sale of the shares of vested Restricted Stock
hereunder may be made only in limited amounts in accordance with the terms and
conditions of Rule 144 or any exemption therefrom.
     11. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. This Agreement may only be modified or amended by a writing
signed by both the Company and the Participant, except as specifically provided
in the Plan (as limited by this Agreement).
     12. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel (or its designee) of the Company, or, if not
available, the Board. Any notice hereunder by the Company shall be given to the
Participant in writing and such notice shall be deemed duly given only upon
receipt thereof at such address as the Participant may have on file with the
Company.
     13. Acceptance. The Participant shall forfeit the Restricted Stock if the
Participant does not execute this Agreement within a period of 60 days from the
date that the Participant receives this Agreement (or such other period as the
Committee shall provide).
     14. No Right to Service. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or its Subsidiaries to terminate the
Participant’s service at any time, for any reason and with or without Cause.
     15. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Restricted Stock awarded under this
Agreement for legitimate business purposes. This authorization and consent is
freely given by the Participant.
     16. Compliance with Laws. The issuance of the Restricted Stock or
unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each

5



--------------------------------------------------------------------------------



 



case any respective rules and regulations promulgated thereunder) and any other
law or regulation applicable thereto. The Company shall not be obligated to
issue the Restricted Stock or any of the shares pursuant to this Agreement if
any such issuance would violate any such requirements. The Company represents
that it is not restricted from granting the award contemplated under this
Agreement for any reason. The Company shall register the shares subject to this
award on an S-8 or S-3 (or other appropriate registration statement).
     17. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the shares of Restricted Stock are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent as is reasonable under
the circumstances.
     18. Binding Agreement; Assignment. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign (except in accordance
with Section 6 hereof) the Restricted Stock or any part of this Agreement
without the prior express written consent of the Company.
     19. Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
     20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
     21. Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated thereunder.
     22. Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
     23. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time, subject to the limitations
contained in the Plan or this Agreement; (b) the award of Restricted Stock made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Restricted Stock awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            DEX ONE CORPORATION
      By:   /s/ Gretchen Zech         Name:   Gretchen Zech        Title:  
Senior Vice President, Human Resources        PARTICIPANT
      /s/ Atish Banerjea       Atish Banerjea           

7